Citation Nr: 1710854	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  10-12 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a blood disorder, to include idiopathic thrombocytopenic purpura (ITP).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran completed an honorable career in the U.S. Air Force, serving on active duty from April 1961 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  It was most recently before the Board in June 2016, when it was remanded for further development.


FINDING OF FACT

The Veteran's idiopathic thrombocytopenic purpura is not linked to herbicide exposure during active service or otherwise linked to disease or injury incurred or aggravated in active service, and was not caused or aggravated by service-connected coronary artery disease (CAD). 


CONCLUSION OF LAW

The criteria for service connection for a blood disorder, to include idiopathic thrombocytopenic purpura, are not satisfied.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  

VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, as well as the claimant's and VA's respective responsibilities for obtaining evidence in support of the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA must also make reasonable efforts to assist in obtaining evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting the claimant in obtaining relevant Federal records, including but not limited to service treatment records and VA treatment records, and non-Federal records, and providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.; McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Here, correspondence sent to the Veteran satisfied the notice requirements, including those specific to service connection claims, followed by adequate time for him to submit information and evidence before initial adjudication or readjudication of the claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  As service connection has not been established, any defective notice with regard to the degree of disability and effective date elements was harmless.  See Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010). 

Concerning the duty to assist, all identified records have been associated with the claims file, including service treatment records (STRs), VA treatment records, and private treatment records to the extent available.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  

A VA examination has been performed and medical opinion provided adequate for the Board to make a fully informed decision on the claim.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error exists.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004).

The Board finds substantial compliance with its prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).


II. Merits of the Appeal

The Veteran claims entitlement to service connection for a blood disorder, which has been diagnosed as idiopathic thrombocytopenic purpura (ITP).  He states that it was caused by exposure to an herbicide agent such as Agent Orange while serving in Vietnam, or was caused or aggravated by his service-connected CAD.  For the following reasons, the Board finds that service connection is not established. 


A. Law

Service connection will generally be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  To grant service connection, the evidence must show (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a link or nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Hickson v. West, 12 Vet.App. 247, 252 (1999).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, shows that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

There is also a presumption of service connection for certain diseases found to be associated with exposure to an herbicide agent such as that used in Agent Orange.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.309(e) (2016); cf. Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20, 308, 20,312 (April 11, 2014).  Absent affirmative evidence to the contrary, such diseases will be service connected even if there is no evidence of the disease during service, provided that herbicide exposure is established.  Id.; 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 (the Vietnam Era).  38 C.F.R. § 3.307(a)(6).  A veteran who, during active military service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to an herbicide agent.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).

Finally, service connection will generally be established on a secondary basis when the Veteran has a current disability that was either (a) caused or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(a) (2016).  

To establish secondary service connection based on causation, the evidence must show that the current disability is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, it shall be considered a part of the original condition.  Id.

To establish secondary service connection based on aggravation, the evidence must show an increase in severity of a disease or injury which is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected condition.  38 C.F.R. § 3.310(b).  Service connection for a nonservice-connected disease or injury based on aggravation will not be established absent medical evidence of the baseline level of severity of such disease or injury created before the onset of aggravation, or the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  Id.  The baseline and current levels of severity of such disease or injury will be determined under the Schedule for Rating Disabilities (38 C.F.R. Part 4).  Id.  The extent of aggravation will be determined by deducting the baseline level of severity, as well as any increase in severity due to the progress of the disease or injury, from the current level.  Id. 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


B. Analysis

Private treatment records show that the Veteran was diagnosed with ITP in 2008, and that this condition subsequently resolved following a splenectomy to treat the ITP.  According to the August 2016 VA examination report, the Veteran stated that he started having significantly low platelets around 2007.  No other blood disorder has been diagnosed.  The service treatment records do not show, and the Veteran has not stated, that his ITP or a platelet disorder manifested during service.  

The record shows that the Veteran served in Vietnam during the Vietnam Era, and he is presumed to have been exposed to an herbicide agent.  However, ITP is not listed among the diseases for which a presumption is available based on herbicide exposure.  See 38 C.F.R. § 3.303(e).  Thus, the claim must be proved with evidence of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

The evidence weighs against a link to herbicide exposure.  In the August 2016 VA medical opinion, the examiner concluded that it was less likely than not that the Veteran's ITP was related to Agent Orange exposure.  The examiner explained that the word "idiopathic" by definition means there is no clear or known cause for the condition.  Current medical literature had "theories including bacterial/virus causes and free radicals from things like herbicides" [sic], according to the examiner.  The examiner noted that to date these theories have not been confirmed to cause idiopathic thrombocytopenic purpura.  The examiner also stated there is no documentation of idiopathic thrombocytopenic purpura in the Veteran's service treatment records, and opined that it was less likely than not that idiopathic thrombocytopenic purpura was proximately due to, the result of, or aggravated by his service, Agent Orange exposure, or service-connected coronary artery disease.

Although the VA examiner observed that theories of causation of ITP included components of herbicides, the examiner also stated that these theories had not been confirmed.  The Board finds that this observation is not sufficient to place the evidence in equipoise.  The VA examiner indicated that the theories set forth in current medical literature were not reliable, and concluded that it was less likely than not that the Veteran's ITP was related to herbicide exposure.  Under the benefit-of-the-doubt rule, there must be some positive evidence supporting the claim such that the doubt is "within the range of probability as distinguished from pure speculation or remote possibility."  38 C.F.R. § 3.102; see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (holding that a "generic statement about the possibility of a link" to service is "too general and inconclusive" to be probative (emphasis in original)); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  The theory referred to by the examiner does not place the doubt "within the range of probability as distinguished from pure speculation or remote possibility."

Accordingly, the sole fact that the examiner noted that there are theories that "free radicals" from herbicides could be potential causes of ITP is not sufficient to place the evidence in equipoise, when the examiner also noted that these theories had not been confirmed, and that by definition idiopathic thrombocytopenic purpura did not have a known cause at this time.  The Board notes that the benefit-of-doubt rule applies to assessments of scientific evidence or theories.  Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  While the Board may consider the extent to which a scientific theory is accepted in the scientific community when evaluating the evidence of record, it cannot demand a level of acceptance greater than the level of proof required by the benefit-of-the -doubt rule.  Id.  In this case, it appears that the theory mentioned by the examiner has not reached a level of acceptance sufficient to satisfy the benefit-of-the-doubt rule or is otherwise sufficiently supported to place the evidence in equipoise.  The examiner's conclusion took into account not only this theory, but was also informed by a review of medical literature in general, which included other theories such as viral causes, and by the fact that the idiopathic nature of the blood disorder meant that there was no currently known cause.  The examiner's opinion is also supported by a full explanation.  Accordingly, for the reasons discussed, the examiner's ultimate conclusion that it was unlikely that the Veteran's ITP is related to herbicide exposure carries more weight than the mention of "free radicals" from herbicides as an unconfirmed theory of potential causation. 

The Veteran has not identified, and the record does not otherwise suggest, another disease or injury incurred or aggravated in service to which his ITP may be related.  As already noted, his ITP did not manifest during service or for many years after his retirement.  Accordingly, service connection is not warranted on a direct basis.  See 38 C.F.R. § 3.303(a); Holton, 557 F.3d at 1366.

With regard to secondary service connection, the VA examiner explained that there is no known cause of ITP, and that it was less likely as not caused or aggravated by the Veteran's service-connected CAD.  There is no evidence of record otherwise suggesting that the Veteran's CAD may have caused or aggravated his ITP.  Thus, further opinion on this issue is not warranted.  Accordingly, the preponderance of the evidence weighs against secondary service connection.  See 38 C.F.R. § 3.310.

The Board has considered the Veteran's opinion that his ITP is secondary to CAD or linked to herbicide exposure.  Lay testimony is competent as to matters capable of lay observation or within a person's first-hand experience, and may be competent evidence with respect to both the diagnosis of a medical condition and its etiology or cause.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  However, lay testimony is not competent with respect to determinations that cannot be made based on lay observation alone due to their medical or scientific complexity.  See Jandreau, 492 F. at 1376-77; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Thus, the Board must determine on a case by case basis whether lay testimony is competent on the issue in question, or whether medical evidence is required to support the claim. 

Here, the Veteran's unsupported opinion that his ITP was caused or aggravated by CAD or linked to herbicide exposure is not competent evidence.  The determination in this case is medically complex: whether ITP may have been caused by in-service herbicide exposure or caused or aggravated by CAD is not subject to lay observation as there is no other apparent cause-and-effect relationship that can be readily observed through the senses.  Indeed, the medically complex nature of this issue is evident from VA examiner's explanation that there is no known cause of ITP, even if various theories of causation have been advanced.  Therefore, competent medical evidence is required.  See Jandreau 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309; Layno, 6 Vet. App. at 469 (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  

Accordingly, the Veteran's statements on this issue lack probative value.  Layno v. Brown, 6 Vet. App. 465, 470-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration).  They are outweighed by the VA examiner's opinion, as the latter is a medical professional and supported the conclusion reached with a full explanation.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (the Board may discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").  

The Board is grateful to the Veteran for his honorable service in the U.S. Air Force, and regrets that it cannot render a favorable determination in this matter. 

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a blood disorder, to include ITP, is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Service connection for a blood disorder, to include idiopathic thrombocytopenic purpura (ITP), is denied.



____________________________________________
J. Rutkin
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


